Citation Nr: 9902605	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to an increased rating for cervical spine 
disability with left shoulder involvement, currently rated as 
10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in June 1995, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  A 
hearing was held before a hearing officer at the RO in July 
1996, and the hearing officer's decision was entered the same 
month.   

The appeal was received and docketed at the Board in 1996.


CONTENTIONS OF APPELLANT ON APPEAL

Regarding his claim for service connection for chronic low 
back pain, the veteran indicates that he injured his low back 
in the late 1980s in service in the course of pulling a 
hydraulic test stand into a hanger.  He contends that he 
presently has chronic low back pain as a result of such 
inservice injury.

Concerning his claim for an increased rating for cervical 
spine disability with left shoulder involvement, he states 
that he experiences persistent pain in his neck which 
radiates into each shoulder on occasion.  He also indicates 
that he experiences difficulty in elevating his left arm to a 
point above the level of the shoulder plane.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for chronic low back pain; and that the 
preponderance of the evidence is against an increased rating 
for cervical spine disability with left shoulder involvement.  


FINDINGS OF FACT

1.  Chronic low back pain was initially shown during service.

2.  Current manifestations of cervical spine disability with 
left shoulder involvement include persistent pain in the 
neck, with cervical musculature described as being 
normal; sensory deficit involving the left upper 
extremity is not shown, and an ability to elevate such 
extremity above the level of the shoulder plane exists.  


CONCLUSIONS OF LAW

1.  Chronic low back pain was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
cervical spine disability with left shoulder involvement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Codes 5323-8710 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veterans claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for residuals of neck trauma, 
with left shoulder involvement, for which the RO has assigned 
a 10 percent rating under the provisions of Diagnostic Codes 
5323-8710 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veterans service-connected cervical spine disability.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.  


I.  Service Connection, Chronic Low Back Pain

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.
Regarding his claim for service connection for chronic low 
back pain, the veteran indicates that he injured his low back 
in the late 1980s in service in the course of pulling a 
hydraulic test stand into a hanger.  He contends that he 
presently has chronic low back pain as a result of such 
inservice injury.  In this regard, service medical records 
reflect that, in February 1989, the veteran presented with a 
complaint of low back pain in the aftermath of having 
reportedly slipped and fallen on a floor.  When seen in July 
1990, at which time it was noted that the veteran had fallen 
on a flight line the preceding year, he again complained 
of experiencing low back pain; the assessment, following 
physical examination, was chronic back pain.  In March 
1993, the veteran presented with a complaint of experiencing 
persistent low back pain; the assessment, following physical 
examination, was chronic mechanical low back pain.  
Subsequent to service, when examined by VA in February 1995, 
the veteran alluded to having injured his back in a fall 
in service while working in an airline hanger in the late 
1980s; the pertinent diagnosis, following physical 
examination, was low back pain which appeared to be 
musculoskeletal in nature.  Thereafter, at a VA consult 
performed in December 1995, the veteran related experiencing 
low back pain since his involvement in a pulling injury 
in service; the pertinent assessment was musculoskeletal pain 
of chronic derivation.

In considering the veterans claim for service connection for 
chronic low back pain, the Board observes that the incident 
in service in which he avers sustaining a back injury (i.e., 
pulling a hydraulic test stand into a hanger), though 
described somewhat differently in service medical records, 
did in fact occur.  In the course of receiving follow-up 
treatment on a number of occasions in service in the 
aftermath of such injury, the veteran was ultimately, in May 
1993, assessed as having low back pain of chronic derivation.  
To be sure, the Board is cognizant that the low back pain 
with which the veteran was diagnosed on the above-cited VA 
examination in February 1995 was not specifically 
characterized as being chronic in nature.  However, the 
musculoskeletal pain (presumably involving the low back, 
given the veterans related complaint of longstanding pain in 
such region) assessed on the subsequent VA consult in 
December 1995 was specifically found to be chronic in 
nature and the Board is, accordingly, satisfied that the 
veteran does in fact suffer with chronic low back pain 
currently.  Given such consideration, then, and inasmuch as 
low back pain of chronic derivation was first shown in 
service, the Board is of the view that service connection for 
chronic low back pain is in order.  Such benefit is, 
therefore, granted.  38 U.S.C.A. §§ 1131, 5107.


II.  Increased Rating, Cervical Spine Disability

Pursuant to Diagnostic Code 5323, moderate injury 
involving the muscles of the side and back of the neck, with 
affected shoulder movement, warrants a 10 percent rating; if 
such injury is moderately severe, a 20 percent rating is 
warranted.  In accordance with Diagnostic Codes 8710-8511, 
mild incomplete paralysis involving an upper extremity 
warrants a 20 percent rating.

Concerning his claim for an increased rating for cervical 
spine disability with left shoulder involvement, the veteran 
states that he experiences persistent pain in his neck which 
radiates into each shoulder on occasion.  He also indicates 
that he experiences difficulty in elevating his left arm to a 
point above the level of the shoulder plane.  In this regard, 
when he was examined by VA in February 1995, the veteran 
alluded to recently becoming aware of (as recorded by the 
examiner) radicular symptoms in his left upper extremity.  
On physical examination, the veterans neck was noted to be 
mildly tender at the cervico-thoracic junction; motor 
examination revealed strength of 4+/5 in the triceps of the 
left upper extremity.  On light touch examination, there was 
no evidence of sensory deficit involving the left upper 
extremity.  Concerning cervical motion, the veteran exhibited 
an ability to touch his chin to his chest.  

When examined by VA for general orthopedic purposes in 
February 1997, the veteran complained of experiencing neck 
pain and weather-related shoulder pain, presumably on the 
left.  Findings on physical examination included an ability 
to abduct the left upper extremity to 170 degrees; biceps and 
triceps were described as being symmetric.  When examined 
by VA in February 1997 in specific response to his service-
connected neck disability, the veterans neck muscles and 
range of motion involving his neck were, in each instance, 
described as being normal; sensory examination involving 
the left upper extremity was described as being intact.  
In the examination assessment, the examiner indicated that he 
could find no evidence of radicular symptoms.  

In considering the veterans claim for an increased rating 
for cervical spine disability with left shoulder involvement, 
the Board has no reason to dispute the veterans credibility 
relative to his complaint of experiencing constant pain in 
his neck.  Notwithstanding such consideration, however, the 
Board is of the view, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation therefor 
is not indicated.  In reaching such conclusion, the Board is 
constrained to point out that, in contrast to the requisite 
moderately severe muscle injury necessary for any 
consideration of entitlement to a 20 percent rating under the 
provisions of Diagnostic Code 5323, the musculature of the 
veterans neck was described as being normal on VA neck 
examination in February 1997.  Further, with respect to the 
veterans left upper extremity, his recently (on VA general 
orthopedic examination in February 1997) demonstrated ability 
to abduct such extremity to 170 degrees (which is to a level 
well above the shoulder plane, see 38 C.F.R. § 4.70, Plate I 
(1998)) precludes any notion of entitlement to a 20 percent 
rating under Diagnostic Code 5201 (which requires an 
inability to abduct beyond the level of the shoulder plane).  

Finally, while a 20 percent rating might be awarded in 
accordance with Diagnostic Codes 8710-8511 on a showing of  
mild incomplete paralysis involving the left upper extremity, 
the Board would emphasize that such paralysis is not evident.  
In this regard, while the veteran, when he was examined by VA 
in February 1995, alluded to recently becoming aware of what 
were recorded as being radicular symptoms in his left upper 
extremity, sensory examination of his left upper extremity 
was intact on related neurological evaluation in February 
1995.  Most recently, when he was specifically examined in 
response to his neck by VA in February 1997, sensory 
examination involving the left upper extremity was described 
as being intact and, significantly, the examiner further 
commented that he could find no evidence of radicular 
symptoms.  In light of the foregoing observations, then, the 
Board is readily persuaded that an increased rating for the 
veterans service-connected cervical spine disability with 
left shoulder involvement is not warranted.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to cervical spine disability-occasioned impairment in the 
veterans ability to function under the ordinary conditions 
of daily life.  In this regard, however, the Board notes that 
the veteran indicated at a December 1995 VA consult that he 
slept a full eight hours and, more recently, when his neck 
was examined by VA in February 1997, he indicated that he had 
not missed any work due to cervical pain.  The foregoing 
considerations, in the Boards view, militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  The 
Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veterans cervical spine disability, more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Codes 5323-8710.

ORDER

Service connection for chronic low back pain is granted.

An increased rating for cervical spine disability with left 
shoulder involvement is denied.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
